            Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 1 of 28



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PETER VOTTO,                                              Civil Action No:

                               Plaintiff,

 vs.

 JOHN WALSH JR., HUGH GALLAGHER,
 MARVIN SCHLANGER, THOMAS
 DONOVAN, K. RICHARD TURNER, ANNE
 POL, WILLIAM MARRAZZO, BRIAN FORD,
 PEDRO RAMOS, JOHN HARTMANN, FRANK
 HERNANCE, ROGER PERREAULT,
 AMERIGAS PARTNERS, L.P., UGI
 CORPORATION, AMERIGAS, INC.,
 AMERIGAS PROPANE, INC., AMERIGAS
 PROPANE HOLDINGS, INC., and AMERIGAS
 PROPANE HOLDINGS, LLC,

                               Defendants.


                                            COMPLAINT

       Plaintiff Peter Votto (“Plaintiff”), by his undersigned attorneys, for his complaint against

Defendants (defined below), alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

       1.       This action is brought by Plaintiff, a holder of AmeriGas Partners L.P. (“AmeriGas”

or the “Partnership”) units (more fully described herein) against AmeriGas, its General Partner,

and the members of the General Partner’s board of directors (referred to as the “Board” or the

“Individual Defendants,” and, together with AmeriGas, the “Defendants”) for violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§

                                                  1
            Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 2 of 28



78n(a), 78t(a) respectively, and United States Securities and Exchange Commission (“SEC”) Rule

14a-9, 17 C.F.R. § 240.14a-9, in connection with the acquisition of AmeriGas by UGI Corporation

(“UGI” or “Parent”).

       2.       AmeriGas is a publicly traded limited partnership. It is a holding company and

conducts its business principally through its subsidiary, AmeriGas Propane, L.P. (“AmeriGas

OLP”). AmeriGas Propane, Inc. is AmeriGas’ general partner (the “General Partner”) and is

responsible for managing its operations. The General Partner is a wholly owned subsidiary of

UGI.

       3.       On April 1, 2019, AmeriGas, UGI Corporation (“UGI” or “Parent”), AmeriGas

Propane Holdings, Inc. (“Holdings”), AmeriGas Propane Holdings, LLC, (“Merger Sub”), and

AmeriGas Propane, Inc. (the “General Partner”) entered into an Agreement and Plan of Merger

(the “Merger Agreement”).

       4.       Pursuant to the Merger Agreement the Merger Sub will merge with and into

AmeriGas, with AmeriGas surviving the merger and becoming an indirect wholly owned

subsidiary of Parent (the “Proposed Transaction”).

       5.       Also, on April 1, 2019 and concurrent with the Merger Agreement, AmeriGas and

the General Partner entered into a Support Agreement. Pursuant to the Support Agreement, the

General Partner agreed to vote all covered units (i.e., the Existing Units of which the General

Partner is the Record Holder or beneficial owner) in favor of the Proposed Transaction.

       6.       On May 6, 2019, in order to convince AmeriGas’ public unitholders to vote in favor

of the Proposed Transaction, Parent filed a materially incomplete and misleading Form S-4

Registration Statement (the “Proxy”) with the SEC, in violation of Sections 14(a) and 20(a) of the

Exchange Act.

       7.       The Proxy contains materially incomplete and misleading information concerning:
                                                2
             Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 3 of 28



(i) the valuation analyses prepared by the Partnership’s financial advisor, Tudor, Pickering, Holt

& Co (“TPH”), in support of their fairness opinion and (ii) the potential conflicts of interest faced

by the Board during the sales process leading up to the Proposed Transaction.

        8.       Additionally, although the Proxy does not yet set the date for the special meeting

of AmeriGas’ unitholders to vote on the Proposed Transaction (the “Unitholder Vote”), the parties’

joint press release does state their intention to conclude this merger during the fourth quarter of

2019. It is therefore imperative that the material information that has been omitted from the Proxy

is disclosed prior to the Unitholder Vote so AmeriGas unitholders can properly exercise their

suffrage rights.

                                  JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(a) and

20(a) of the Exchange Act.

        10.      Personal jurisdiction exists over each Defendant either because each Defendant

conducts business in or maintains operations in this District or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as

to render the exercise of jurisdiction over each Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        11.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because, among other things: (i) the conduct at issue had

an effect in this District; (ii) each of the Individual Defendants (defined below) either resides in

this District or has extensive contacts within this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, occurred in this District; and (iv) Defendants have

received substantial compensation in this District by doing business here and engaging in
                                                   3
            Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 4 of 28



numerous activities that had an effect in this District.

                                          THE PARTIES

Plaintiff

       12.      Plaintiff Peter Votto (“Plaintiff”) is, and at all relevant times, has been an

AmeriGas unitholder.

Defendants

       13.      Defendant AmeriGas Partners, L.P. (“AmeriGas” or the “Partnership”) is a

Delaware limited partnership with its principal executive offices located at 460 North Gulph Road,

King of Prussia, PA 19406. AmeriGas is a retail propane distributor. AmeriGas common units

are traded under the ticker symbol “APU”.

       14.      Defendant AmeriGas Propane, Inc. (the “General Partner”) is a Pennsylvania

corporation and the general partner of the Partnership.

       15.      Defendant John Walsh (“Walsh”) is, and has been at all relevant times, a director

of the General Partner, and currently serves as its Executive Chairman. He also serves as a Director

and President (since 2005) and Chief Executive Officer (since 2013) of UGI. Mr. Walsh serves

on the Corporate Governance Committee of the General Partner.

       16.      Defendant Hugh Gallagher (“Gallagher”) is, and has been at all relevant times, a

director of the General Partner, and also serves as its president and Chief Executive Officer

(“CEO”). Gallagher began his career at UGI in 1990, serving in various financial and accounting

roles. He served as Director of Treasury Services of UGI from 2007 until 2009, Director of

Treasury Services and Investor Relations of UGI from 2009 until 2011, and Treasurer of UGI from

2011 until 2014.

       17.      Defendant Marvin Schlanger (“Schlanger”) is, and has been at all relevant times,

a director of the General Partner and currently serves as its Presiding Director. Mr. Schlanger is
                                                  4
           Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 5 of 28



currently Chairman of the Board (since January 2016) of UGI. Mr. Schlanger serves on the

Compensation/Pension Committee, Executive Committee and Corporate Governance Committee

of the General Partner.

        18.     Defendant K. Richard Turner (“Turner”) is, and has been at all relevant times, a

director of the General Partner. Mr. Turner serves on the Audit Committee of the General Partner.

        19.     Defendant Anne Pol (“Pol”) is, and has been at all relevant times, a director of the

General Partner. Mrs. Pol also serves as a Director of UGI Corporation, and UGI Utilities, Inc.,

an affiliate of the General Partner. Mrs. Pol serves on the Compensation/Pension Committee of

the General Partner.

        20.     Defendant William Marrazzo (“Marrazzo”) is, and has been at all relevant times,

a director of the General Partner.           Mr. Marrazzo serves on the Audit Committee and

Compensation/Pension Committee of the General Partner.

        21.     Defendant Brian Ford (“Ford”) is, and has been at all relevant times, a director of

the General Partner. Mr. Ford serves on the Audit Committee and Corporate Governance

Committee of the General Partner.

        22.     Defendant Pedro Ramos (“Ramos”) is, and has been at all relevant times, a director

of the General Partner. Mr. Ramos serves on the Corporate Governance Committee of the General

Partner.

        23.     Defendant John Hartmann (“Hartmann”) is, and has been at all relevant times, a

director of the General Partner. Mr. Hartmann serves on the Audit Committee of the General

Partner.

        24.     Defendant Frank Hermance (“Hermance”) is, and has been at all relevant times,

a director of the General Partner. Mr. Hermance also serves as a Director of UGI and UGI Utilities,

Inc., an affiliate of the General Partner.
                                                  5
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 6 of 28



       25.     Defendant Roger Perreault (“Perreaultr”) is, and has been at all relevant times, a

director of the General Partner. Mr. Perreault s Executive Vice President, Global LPG of UGI and

President of UGI International, LLC.

       26.     The parties in paragraphs 15 through 25 are collectively referred to herein as the

“Board” or the “Individual Defendants.”

       27.     Defendant UGI Corporation (“UGI” or “Parent”) is a Pennsylvania corporation

with its principal executive offices located at 460 North Gulph Road, King of Prussia, PA 19406,

and is a party to the Merger Agreement.

       28.     Defendant AmeriGas, Inc. (“AGI”) is a wholly owned subsidiary of UGI and is

the sole shareholder of the General Partner and as such, elects and controls the composition of the

General Partner Board of Directors.

       29.     Defendant AmeriGas Propane Holdings, Inc., (“Holdings”) is a Delaware

corporation and a party to the Merger Agreement.

       30.     Defendant AmeriGas Propane Holdings, LLC, (“Merger Sub”) is a Delaware

limited liability company and a party to the Merger Agreement.

       31.     Collectively, all the defendants named herein are referred to as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

       32.     On April 2, 2019, AmeriGas and UGI issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

             UGI TO ACQUIRE 100% OF THE PUBLICLY HELD UNITS OF
                          AMERIGAS PARTNERS, L.P.

         Proposed acquisition of third-party common units follows comprehensive
                              strategic review of AmeriGas

                           Transaction beneficial to both companies
                                                 6
  Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 7 of 28




      Unitholders of AmeriGas to receive cash and stock consideration
    representing a premium of 13.5% to AmeriGas’ current trading price

              UGI announces cumulative 25% dividend increase

                UGI and AmeriGas update fiscal 2019 guidance

VALLEY FORGE, Pa., April 2, 2019 – UGI Corporation (NYSE: UGI) and
AmeriGas Partners, L.P. (NYSE: APU; “AmeriGas”) announced today that they
have entered into a merger agreement under which UGI will fully consolidate its
ownership of AmeriGas, the nation’s largest retail propane marketer, by acquiring
the 69.2 million publicly held common units it does not already own. Under the
terms of the agreement, AmeriGas unitholders will receive 0.50 shares of UGI
common stock plus $7.63 in cash consideration for each common unit of AmeriGas,
representing a premium of 21.9% to AmeriGas’ 30-day volume weighted average
price and a 13.5% premium to the April 1, 2019 closing price of $31.13. AmeriGas
unitholders will continue to receive a $0.95 per unit distribution for each quarter
completed prior to the closing of the merger.

As part of the transaction, AmeriGas will no longer be a Master Limited Partnership
(“MLP”) and will instead become a wholly owned subsidiary of UGI. UGI
currently holds an approximate 26% ownership interest in AmeriGas. AmeriGas
Propane, Inc., a wholly owned UGI subsidiary, has served as AmeriGas’ sole
general partner since 1995 (the “General Partner”).

The General Partner’s Audit Committee comprised entirely of independent
directors, after consultation with its independent legal and financial advisors,
unanimously approved the merger agreement and determined it to be fair and
reasonable to, and in the best interests of, AmeriGas and the unitholders unaffiliated
with UGI. Subsequently, the transaction was approved by the Boards of both UGI
and the General Partner.

“Our two companies have a long and successful history of working together,
spanning 60 years,” said John L. Walsh, President and Chief Executive Officer of
UGI. “A consolidation of AmeriGas’ ownership maximizes value for both
companies and our respective stakeholders, as we will be better positioned to invest
and grow. In particular, we welcome AmeriGas’ current unitholders and look
forward to being exceptional stewards of their capital.”

The closing of the merger is subject to satisfaction of customary conditions. Under
the partnership agreement, the merger is required to be approved by a majority of
the outstanding AmeriGas common units. Affiliates of UGI own approximately
26% of the outstanding common units and have entered into a support agreement
with AmeriGas whereby they have agreed to vote their common units in favor of
the transaction.

                                          7
  Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 8 of 28



Compelling Financial and Strategic Benefits

The transaction offers compelling financial and strategic benefits for both UGI and
AmeriGas in the near and long term.

For UGI, the transaction is expected to:

   •   Increase UGI’s cash flow per share by over 15% for fiscal 2020 on a fully
       consolidated basis.

   •   Provide over $200 million in additional annual cash flow, increasing its
       capability to make diversified investments across all business segments to
       further the company’s growth strategy.

   •   Support the increase of UGI’s annualized dividend to its shareholders, by
       $0.16 for the July dividend and another $0.10 following the transaction’s
       close.

   •   Be accretive to Adjusted EPS beginning in fiscal 2020.

For AmeriGas and its current investors, the transaction is expected to:

   •   Provide unitholders an immediate 13.5% premium to the value of their
       units.

   •   Improve AmeriGas’ cost of capital through the elimination of incentive
       distribution rights payable to the General Partner and support the long-term
       strength and stability of AmeriGas.

   •   Enable unitholders to share in the value of UGI, which has a diversified
       asset portfolio and a history of meeting long-term commitments to
       shareholders including 6% - 10% annual earnings growth and 4% annual
       dividend growth.

   •   Support the paydown of AmeriGas’ short-term debt as a means of reducing
       leverage resulting in an enhanced credit profile.

   •   Eliminate administrative complexities and costs inherent to the MLP
       structure and resolve distribution coverage challenges.

“After conducting a comprehensive review of strategic alternatives, both the
AmeriGas and UGI Boards determined that a merger of AmeriGas was the most
compelling next step in our development. The transaction with UGI supports a
strong and stable AmeriGas and empowers a focus on growth opportunities,” said
Hugh J. Gallagher, President and Chief Executive Officer of AmeriGas.

Roger Perreault, Executive Vice President, Global LPG, added, “This transaction
                                       8
  Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 9 of 28



provides an opportunity to further align AmeriGas and UGI International’s LPG
distribution operations to drive efficiencies, support strategic initiatives, and
accelerate growth. Additionally, AmeriGas unitholders will share in the value of a
company with an outstanding track record of enhancing shareholder value.”

John L. Walsh concluded, “We are pleased to increase our ownership of AmeriGas.
This merger offers a compelling premium for AmeriGas unitholders and creates a
platform for future cash flow and earnings growth for UGI. Our dividend increases
represent our confidence in that future outlook.”

Guidance Update

As the heating season concludes, UGI is updating its fiscal 2019 adjusted EPS
guidance to $2.40 - $2.60 from $2.75 - $2.95, due to significantly warmer-than-
normal winter weather in its European markets, as well as the impact of limited
weather volatility during the fiscal 2019 heating season on its capacity management
business. This updated guidance excludes the impact of the proposed merger
described above.

AmeriGas expects to be at the low end of its fiscal 2019 Adjusted EBITDA
guidance range of $610mm - $650mm due in large part to unfavorable weather
patterns in the Southern U.S. during January and February.

Dividend Increase

UGI plans to increase its second fiscal quarter dividend by 15% (an increase from
$0.26 to $0.30) and an additional 10% (an increase from $0.30 to $0.325) following
the closing of the transaction.

Financing

UGI, which does not currently have debt at the corporate level, plans to finance the
cash portion of the transaction by entering into a bank term loan of approximately
$500 million. The merger is not, however, subject to any financing condition.

Closing Details

This transaction is subject to the approval of AmeriGas’ unitholders, as well as the
satisfaction of customary closing conditions. The transaction is expected to close
in the fourth quarter of fiscal 2019.

Advisors

J.P. Morgan Securities LLC is serving as UGI’s financial advisor and Latham &
Watkins LLP is serving as legal counsel.

Tudor, Pickering, Holt & Co. is serving as financial advisor to AmeriGas’ Audit
                                         9
 Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 10 of 28



Committee. Potter Anderson & Corroon LLP is serving as legal counsel to
AmeriGas’ Audit Committee and Baker Botts L.L.P. is serving as legal counsel to
AmeriGas.

In connection with the transaction, the financial advisors provided fairness opinions
to both UGI’s Board and AmeriGas’ Audit Committee. The fairness opinions
referred to herein are, in each case, subject to certain assumptions made, matters
considered, procedures followed, and other qualifications and limitations described
in such opinions.
                                         ***
About UGI Corporation

UGI Corporation is a distributor and marketer of energy products and services.
Through subsidiaries, UGI operates natural gas and electric utilities in
Pennsylvania, distributes propane both domestically and internationally, manages
midstream energy and electric generation assets in Pennsylvania, and engages in
energy marketing in ten states, the District of Columbia and internationally in
France, Belgium, the Netherlands and the UK. UGI, through subsidiaries, is the
sole general partner and owns approximately 26% of AmeriGas, the nation’s largest
retail propane distributor.

About AmeriGas Partners, L.P.

AmeriGas Partners, L.P. is the nation’s largest retail propane marketer, serving over
1.7 million customers in all 50 states from approximately 1,900 distribution
locations. UGI, through subsidiaries, is currently the sole general partner and owns
approximately 26% of AmeriGas, with the public owning the remaining 74%.
Comprehensive information about AmeriGas is available on the Internet at
http://www.amerigas.com.
                                        ***
A Note on Guidance

UGI

Because UGI is unable to predict certain potentially material items affecting diluted
earnings per share on a GAAP basis, principally mark-to-marketgains and losses
on commodity and certain foreign currency derivative instruments and impacts
from tax reform in the U.S. and France, UGI cannot reconcile 2019 adjusted
earnings per share guidance, a non-GAAP measure, to diluted earnings per share,
the most directly comparable GAAP measure, in reliance on the “unreasonable
efforts” exception set forth in the rules of the U.S. Securities and Exchange
Commission (“SEC”).

AmeriGas

Because AmeriGas is unable to predict certain potentially material items affecting
net income on a GAAP basis, principally mark-to-market gains and losses on
                                         10
 Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 11 of 28



commodity derivative instruments, we cannot reconcile 2018 Adjusted EBITDA, a
non-GAAP measure, to net income attributable to AmeriGas Partners, L.P., the
most directly comparable GAAP measure, in reliance on the “unreasonable efforts”
exception set forth in SEC rules. Adjustments that management can reasonably
estimate are provided below.
The following table includes a quantification of interest expense, income tax
expense, depreciation and amortization included in the calculation of forecasted
Adjusted EBITDA guidance range for the fiscal year ending September 30, 2019:

                                                            Forecast Fiscal Year Ending
                                                                September 30, 2019
                                                            (Low End)        (High End)
    Adjusted EBITDA (estimate)                             $ 610,000       $ 650,000
    Interest expense (estimate)                              166,000         162,000
    Income tax expense (estimate)                              3,000           3,500
    Depreciation (estimate)                                  142,000         149,000
    Amortization (estimate)                                   41,000          40,000

Forward-Looking Statements

All statements in this press release (and oral statements made regarding the subjects
of this communication) other than historical facts are forward-looking statements.
The safe harbor provisions under Section 27A of the Securities Act of 1933 and
Section 21E of the Securities Exchange Act of 1934 do not apply to forward-
looking statements made or referred to in this release. These forward-looking
statements rely on a number of assumptions concerning future events and are
subject to a number of uncertainties and factors, many of which are outside the
control of UGI and AmeriGas, which could cause actual results to differ materially
from such statements. Forward-looking information includes, but is not limited to:
statements regarding the expected benefits of the proposed transaction to UGI and
its shareholders and to AmeriGas and its unitholders; the anticipated completion of
the proposed transaction and the timing thereof; the expected future growth,
dividends and distributions of the combined company; and plans and objectives of
management for future operations. While UGI believes that the assumptions
concerning future events are reasonable, it cautions that there are inherent
difficulties in predicting certain important factors that could impact the future
performance or results of its business. Among the factors that could cause results
to differ materially from those indicated by such forward-looking statements are:
the failure to realize the anticipated costs savings, synergies and other benefits of
the transaction; the possible diversion of management time on transaction-related
issues; the risk that the requisite approvals to complete the transaction are not
obtained; local, regional and national economic conditions and the impact they may
have on UGI, AmeriGas and their customers; changes in tax laws that impact MLPs
and the continued analysis of recent tax legislation; conditions in the energy
industry, including cost volatility and availability of all energy products, including
propane, natural gas, electricity and fuel oil as well as increased customer
conservation measures; adverse weather conditions; the financial condition of
UGI’s and AmeriGas’ customers; any non-performance by customers of their
                                         11
 Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 12 of 28



contractual obligations; changes in customer, employee or supplier relationships;
changes in safety, health, environmental and other regulations; liability for
uninsured claims and for claims in excess of insurance coverage; domestic and
international political, regulatory and economic conditions in the U.S. and in
foreign countries, including the current conflicts in the Middle East; foreign
currency exchange rate fluctuations (particularly the euro); the timing of
development of Marcellus Shale gas production; the results of any reviews,
investigations or other proceedings by government authorities; addressing any
reviews, investigations or other proceedings by government authorities or
shareholder actions; the performance of AmeriGas; and the interruption, disruption,
failure, malfunction or breach of UGI’s or AmeriGas’ information technology
systems, including due to cyber-attack.

These forward-looking statements are also affected by the risk factors, forward-
looking statements and challenges and uncertainties described in each of UGI’s and
AmeriGas’ Annual Reports on Form 10-K for the fiscal year ended September 30,
2018, and those set forth from time to time in each entity’s filings with the SEC,
which are available at www.ugicorp.com and www.amerigas.com, respectively.
Except as required by law, UGI and AmeriGas expressly disclaim any intention or
obligation to revise or update any forward-looking statements whether as a result
of new information, future events or otherwise.

No Offer or Solicitation

This press release is for informational purposes only and shall not constitute an
offer to sell or the solicitation of an offer to buy any securities pursuant to the
proposed transaction or otherwise, nor shall there be any sale of securities in any
jurisdiction in which the offer, solicitation or sale would be unlawful prior to the
registration or qualification under the securities laws of any such jurisdiction. No
offer of securities shall be made except by means of a prospectus meeting the
requirements of Section 10 of the Securities Act of 1933, as amended.

Additional Information and Where You Can Find It

UGI and AmeriGas will each file with the SEC a Current Report on Form 8-K,
which will contain, among other things, a copy of the merger agreement and the
support agreement. In connection with the proposed transaction, UGI and
AmeriGas, as applicable, will file a registration statement on Form S-4, including
a proxy statement/prospectus, and other related documents, including a Schedule
13E-3, with the SEC. This press release is not a substitute for the merger agreement,
proxy statement/prospectus, the Schedule 13E-3 or any other document that UGI
or AmeriGas may file with the SEC in connection with the transaction. BEFORE
MAKING ANY VOTING DECISION OR ELECTION, SECURITY HOLDERS
OF AMERIGAS ARE ADVISED TO CAREFULLY READ THE MERGER
AGREEMENT, THE PROXY STATEMENT/PROSPECTUS (INCLUDING ALL
AMENDMENTS AND SUPPLEMENTS THERETO), THE SCHEDULE 13E-3,
AND ANY OTHER DOCUMENTS TO BE FILED WITH THE SEC IN
                                         12
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 13 of 28



       CONNECTION WITH THE TRANSACTION, WHEN THEY BECOME
       AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
       INFORMATION ABOUT THE TRANSACTION, THE PARTIES TO THE
       TRANSACTION AND THE RISKS ASSOCIATED WITH THE
       TRANSACTION. A definitive proxy statement/prospectus will be sent to
       AmeriGas unitholders in connection with the special meeting. Investors and
       security holders may obtain a free copy of the proxy statement/prospectus (when
       available), the Schedule 13E-3 (when available) and other relevant documents filed
       by UGI or AmeriGas with the SEC from the SEC’s website at www.sec.gov.
       Security holders and other interested parties will also be able to obtain, without
       charge, a copy of the proxy statement/prospectus, the Schedule 13E-3 and other
       relevant documents (when available) from www.ugicorp.com under the tab
       “Investor Relations” and then under the heading “SEC Filings.”

       Participants in the Solicitation

       UGI, AmeriGas, the General Partner and their respective directors, executive
       officers and certain other members of management may be deemed to be
       participants in the solicitation of proxies from their respective security holders with
       respect to the transaction. Information about these persons is set forth in UGI’s
       proxy statement relating to its 2019 Annual Meeting of Shareholders, which was
       filed with the SEC on December 20, 2018, and AmeriGas’ Annual Report on Form
       10-K for the fiscal year ended September 30, 2018, which was filed with the SEC
       on November 20, 2018, and subsequent statements of changes in beneficial
       ownership on file with the SEC. Security holders and investors may obtain
       additional information regarding the interests of such persons, which may be
       different than those of the respective companies’ security holders generally, by
       reading the joint proxy statement/prospectus and other relevant documents
       regarding the transaction, which will be filed with the SEC.

       33.     The Merger Consideration is inadequate and unfair because, among other things,

the intrinsic value of AmeriGas is in excess of the amount its unitholders will receive for agreeing

to the formation of the combined business entity.

       34.     Furthermore, at the time of the announcement, the price represented a premium

of 13.5%; due to the decline in UGI’s price, the premium today is 10.3%.

       35.     It is therefore imperative that Plaintiff and the AmeriGas’ unitholders receive the

material information that Defendants have omitted from the Proxy so that he (and they) can

meaningfully assess whether the Proposed Transaction is in the best interests of the AmeriGas

unitholders prior to the vote.
                                                 13
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 14 of 28



              THE MERGER AGREEMENT AND SUPPORT AGREEMENT

       36.     On April,1, 2019 AmeriGas, its General Partner, UGI, and other related parties

(identified herein) entered into the Merger Agreement.

       37.     Though not described as such in the Merger Agreement, AmeriGas repeatedly

represented to Plaintiff in its April 2, 2019 joint press release and elsewhere that as part of the

Proposed Transaction, AmeriGas will no longer be a Master Limited Partnership and will instead

become a wholly owned subsidiary of UGI. In conflict with these representations, the Merger

Agreement provides in relevant part:

       Upon the terms and subject to the conditions of this Agreement, and in accordance
       with the DRULPA and the DLLCA, at the Effective Time, Merger Sub shall merge
       with and into the Partnership (the “Merger”), the separate existence of Merger Sub
       shall cease and the Partnership [AmeriGas] shall survive and continue to exist as
       a Delaware limited partnership (the Partnership as the surviving entity in the
       Merger, sometimes being referred to herein as the “Surviving Entity”). [Emphasis
       added].

       38.     As a separate matter, Section 6.3 of the Merger Agreement provides for a “no

solicitation” clause that prevents AmeriGas from soliciting alternative proposals and constrains its

ability to negotiate with potential buyers:

       Section 6.3     No Solicitation; Partnership Adverse Recommendation Change

               (a)     The Partnership shall, and the General Partner shall use its
               reasonable best efforts to cause its and the Partnership’s and its
               Subsidiaries’ respective directors, officers, employees, investment bankers,
               financial advisors, attorneys, accountants, agents and other representatives
               (collectively, “Representatives”) to, immediately cease and cause to be
               terminated any discussions or negotiations with any Person conducted
               heretofore with respect to an Alternative Proposal, require the return or
               destruction of all confidential information previously provided to such
               parties by or on behalf of the Partnership or its Subsidiaries and immediately
               prohibit any access by any Person (other than Parent and its
               Representatives) to any physical or electronic data room relating to a
               possible Alternative Proposal. Except as permitted by this Section 6.3, (x)
               without the prior written consent of Parent, the Partnership shall not, and
               shall cause its Subsidiaries not to, and shall use its reasonable best efforts
               to cause their respective Representatives not to, directly or indirectly (A)
                                                14
Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 15 of 28



    solicit, initiate, knowingly facilitate, knowingly encourage (including by
    way of furnishing confidential information) or knowingly induce or take
    any other action intended to lead to any inquiries or any proposals that
    constitute or could reasonably be expected to lead to an Alternative
    Proposal, (B) grant any waiver or release of any standstill or similar
    agreement with respect to any Partnership Interests of the Partnership or of
    any of its Subsidiaries, (C) except for an Acceptable Confidentiality
    Agreement permitted pursuant to Section 6.3(b), enter into any
    confidentiality agreement, merger agreement, letter of intent, agreement in
    principle, unit purchase agreement, asset purchase agreement or unit
    exchange agreement, option agreement or other similar agreement relating
    to an Alternative Proposal, or (D) withdraw, modify or qualify, or propose
    publicly to withdraw, modify or qualify, in a manner adverse to Parent, the
    Partnership Board Recommendation or publicly recommend the approval
    or adoption of, or publicly approve or adopt, or propose to publicly
    recommend, approve or adopt, any Alternative Proposal, or fail to
    recommend against acceptance of any tender offer or exchange offer for
    Common Units within ten Business Days after commencement of such
    offer, or resolving or agreeing to take any of the foregoing actions, and (y)
    subject to Section 6.3(b), within five Business Days of receipt of a written
    request of Parent following the receipt by the Partnership of any Alternative
    Proposal (but, for the avoidance of doubt, not during any Superior Proposal
    Notice Period), the Partnership shall publicly reconfirm the Partnership
    Board Recommendation; provided, that, in the event that Parent requests
    such public reconfirmation of the Partnership Board Recommendation, then
    the Partnership may not unreasonably withhold, delay (beyond the five
    Business Day period) or condition the public reconfirmation of the
    Partnership Board Recommendation (the taking of any action described in
    clause (x)(C) or clause (x)(D), the failure to take the action described in
    clause (y) or the failure to include the Partnership Board Recommendation
    in the Proxy Statement being referred to as a “Partnership Adverse
    Recommendation Change”; provided, however, that to the extent any such
    action was taken solely by Representatives of Parent or by the Partnership
    at the explicit direction of Representatives of Parent, it will not be deemed
    a “Partnership Adverse Recommendation Change”).

    (b)     Notwithstanding anything to the contrary contained in this
    Agreement, if at any time following the date of this Agreement and prior to
    obtaining the Partnership Unitholder Approval, (i) the Partnership has
    received an unsolicited written Alternative Proposal that the Audit
    Committee believes is bona fide, (ii) the Audit Committee, after
    consultation with its financial advisors and outside legal counsel,
    determines in good faith that (A) such Alternative Proposal constitutes or
    could reasonably be expected to lead to or result in a Superior Proposal and
    (B) failure to take such action would be inconsistent with its duties under
    applicable Law, as modified by the Partnership Agreement, and (iii) such
    Alternative Proposal did not result from a material breach of Section 6.3(a),
                                     15
Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 16 of 28



    then the Partnership may, subject to clauses (x) and (y) below, (A) furnish
    information, including confidential information, with respect to the
    Partnership and its Subsidiaries to the Person making such Alternative
    Proposal and (B) participate in discussions or negotiations regarding such
    Alternative Proposal; provided, that (x) the Partnership will not, and will
    use reasonable best efforts to cause its Representatives not to, disclose any
    non-public information to such Person unless the Partnership has, or first
    enters into, an Acceptable Confidentiality Agreement with such Person and
    (y) the Partnership will provide to Parent non-public information about the
    Partnership or its Subsidiaries that was not previously provided or made
    available to Parent prior to or substantially concurrently with providing or
    making available such non-public information to such other Person.

    (c)      In addition to the other obligations of the Partnership set forth in this
    Section 6.3, the Partnership shall promptly advise Parent, orally and in
    writing, and in no event later than 48 hours after receipt, if any proposal,
    offer, inquiry or other contact is received by, any information is requested
    from, or any discussions or negotiations are sought to be initiated or
    continued with, the Partnership in respect of any Alternative Proposal, and
    shall, in any such notice to Parent, indicate the identity of the Person making
    such proposal, offer, inquiry or other contact and the terms and conditions
    of any proposals or offers or the nature of any inquiries or contacts (and
    shall include with such notice copies of any written materials received from
    or on behalf of such Person relating to such proposal, offer, inquiry or
    request), and thereafter shall promptly keep Parent reasonably informed of
    all material developments affecting the status and terms of any such
    proposals, offers, inquiries or requests (and the Partnership shall promptly
    provide Parent with copies of any additional material written materials
    received by the Partnership or that the Partnership has delivered to any third
    party making an Alternative Proposal that relate to such proposals, offers,
    inquiries or requests) and of the status of any such discussions or
    negotiations.

    (d)     Notwithstanding any other provision of this Agreement, at any time
    prior to obtaining the Partnership Unitholder Approval, the Audit
    Committee may effect a Partnership Adverse Recommendation Change in
    response to an Alternative Proposal or an Intervening Event if the Audit
    Committee, after consultation with its outside legal counsel and financial
    advisors, determines in good faith that the failure to take such action would
    be inconsistent with its duties under applicable Law, as modified by the
    Partnership Agreement; provided, however, that the Audit Committee may
    not effect a Partnership Adverse Recommendation Change pursuant to the
    foregoing unless:

            (i)     if the Audit Committee intends to effect such Partnership
                    Adverse Recommendation Change in response to an
                    Alternative Proposal:
                                       16
Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 17 of 28




                (1) such Alternative Proposal is bona fide, in writing and has
                    not been withdrawn or abandoned;
                (2) the Audit Committee has determined, after consultation
                    with its outside legal counsel and financial advisors, that
                    such Alternative Proposal constitutes a Superior
                    Proposal after giving effect to all of the adjustments
                    offered by Parent pursuant to clause (5) below;
                (3) the Audit Committee or Partnership has provided prior
                    written notice to Parent in accordance with Section 9.10
                    (the “Superior Proposal Notice”) of the Audit
                    Committee’s intention to effect a Partnership Adverse
                    Recommendation Change, and such Superior Proposal
                    Notice has specified the identity of the Person making
                    such Alternative Proposal, the material terms and
                    conditions of such Alternative Proposal, and complete
                    copies of any written proposal or offers (including
                    proposed agreements) received by the Partnership in
                    connection with such Alternative Proposal;
                (4) during the period that commences on the date of delivery
                    of the Superior Proposal Notice as determined in
                    accordance with Section 9.10 and ends at 11:59 p.m.
                    Eastern time on the date that is the fifth calendar day
                    following the date of such delivery (the “Superior
                    Proposal Notice Period”), the Audit Committee shall (A)
                    negotiate with Parent in good faith (to the extent Parent
                    seeks to negotiate) to make such adjustments to the terms
                    and conditions of this Agreement as would permit the
                    Audit Committee not to effect a Partnership Adverse
                    Recommendation Change; and (B) keep Parent
                    reasonably informed with respect to the status and
                    changes in the material terms and conditions of such
                    Alternative Proposal or other change in circumstances
                    related thereto; provided, however, that any material
                    revisions to such Alternative Proposal (it being agreed
                    that any change in the purchase price in such Alternative
                    Proposal shall be deemed a material revision) shall
                    require delivery of a subsequent Superior Proposal
                    Notice and a subsequent Superior Proposal Notice
                    Period in respect of such revised Alternative Proposal,
                    except that such subsequent Superior Proposal Notice
                    Period shall expire upon the later of (x) the end of the
                    initial Superior Proposal Notice Period and (y) 11:59
                    p.m. Eastern time on the date that is the third calendar
                    day following the date of the delivery of such subsequent
                    Superior Proposal Notice; and
                (5) the Audit Committee shall have considered all revisions
                                  17
Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 18 of 28



                     to the terms of this Agreement irrevocably offered in
                     writing by Parent and, at the end of the Superior Proposal
                     Notice Period, shall have determined in good faith that
                     (A) such Alternative Proposal continues to constitute a
                     Superior Proposal even if such revisions were to be given
                     effect and (B) failure to effect a Partnership Adverse
                     Recommendation Change would be inconsistent with its
                     duties under applicable Law, as modified by the
                     Partnership Agreement, even if such revisions were to be
                     given effect

          (ii)   if the Audit Committee intends to effect such Partnership
                 Adverse Recommendation Change in response to an
                 Intervening Event:
                 (1) the Partnership has provided prior written notice to
                     Parent in accordance with Section 9.10 (the “Partnership
                     Recommendation Change Notice”) of the Audit
                     Committee’s intention to effect a Partnership Adverse
                     Recommendation Change, and such Partnership
                     Recommendation Change Notice has specified the
                     details of such Intervening Event and the reasons for the
                     Partnership Adverse Recommendation Change;
                 (2) during the period that commences on the date of delivery
                     of the Partnership Recommendation Change Notice as
                     determined in accordance with Section 9.10 and ends at
                     11:59 p.m. Eastern time on the date that is the fifth
                     calendar day following the date of such delivery (the
                     “Partnership Recommendation Change Notice Period”),
                     the Partnership shall (A) negotiate with Parent in good
                     faith to make such adjustments to the terms and
                     conditions of this Agreement as would permit the Audit
                     Committee not to effect a Partnership Adverse
                     Recommendation Change; and (B) keep Parent
                     reasonably informed of any change in circumstances
                     related thereto; and
                 (3) the Audit Committee shall have considered all revisions
                     to the terms of this Agreement irrevocably offered in
                     writing by Parent and, at the end of the Partnership
                     Adverse Recommendation Change Notice Period, shall
                     have determined in good faith that the failure to effect a
                     Partnership Adverse Recommendation Change would be
                     inconsistent with its duties under applicable Law, as
                     modified by the Partnership Agreement, even if such
                     revisions were to be given effect.

    (e)   Nothing contained in this Agreement shall prevent the Partnership
          or the GP Board from issuing a “stop, look and listen”
                                   18
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 19 of 28



                      communication pursuant to Rule 14d-9(f) under the Exchange Act
                      or complying with Rule 14d-9 and Rule 14e-2 under the Exchange
                      Act with respect to an Alternative Proposal if the GP Board
                      determines in good faith (after consultation with outside legal
                      counsel) that its failure to do so would be reasonably likely to
                      constitute a violation of applicable Law; provided, that any
                      Partnership Adverse Recommendation Change may only be made in
                      accordance with Section 6.3(d). For the avoidance of doubt, a public
                      statement that describes the Partnership’s receipt of an Alternative
                      Proposal and the operation of this Agreement with respect thereto
                      shall not be deemed a Partnership Adverse Recommendation
                      Change

       39.     Section 8.3 of the Merger Agreement requires AmeriGas to pay $20 million as a

“termination fee” to UGI in the event this agreement is terminated by AmeriGas.

       40.     Also, on April 1, 2019 and concurrent with the Merger Agreement, AmeriGas and

the General Partner entered into a Support Agreement.

       41.     The concurrently executed Support Agreement under Section 2 provides that the

General Partner will vote all of its covered units: (a) In favor of the Proposed Transaction; and (b)

Against “any action, agreement, transaction, or proposal that is intended, would reasonably be

expected, or the result of which would reasonably be expected, to impede, interfere with, delay,

postpone, discourage, frustrate the purposes of, or adversely affect any of the transactions

contemplated by the Merger Agreement, including the Merger.”

       42.     The Support Agreement grants an irrevocable proxy to Defendant Gallagher and

Ann Kelly (AmeriGas’ Chief Financial Officer as of February 11, 2019) to vote in accordance

with Section 2 of the Support Agreement.

       43.     The Proposed Transaction is not conditioned on the approval of the holders of a

majority of the AmeriGas common units held by unitholders not affiliated with UGI, which owns

approximately 26% of the outstanding common units of AmeriGas.

       44.     Additionally, the Proposed Transaction was not recommended by an independent

                                                 19
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 20 of 28



special committee appointed by the Board of Directors. Instead, the Proposed Transaction was

recommended by General Partner’s Audit Committee and Board, each member of which was

appointed by UGI through AGI.

       45.     In its Form 10-K filed with the SEC on November 20, 2018, AmeriGas

acknowledges and admits that the General Partner (which UGI owns and controls) has conflicts of

interest “. . . which may permit our General Partner to favor its own interest to the detriment of

holders of Common Units.”

       46.     Relatedly, the Defendants’ Proxy states:

       The GP Audit Committee was not authorized to and did not conduct an auction
       process or other solicitation of interest from third parties for the acquisition of
       AmeriGas. Because UGI indirectly controls AmeriGas through its indirect
       ownership of the General Partner and UGI indicated that it desired to retain its
       controlling interest in AmeriGas, it was not productive or practical to conduct a
       meaningful process to solicit interest in the acquisition of assets or control of
       AmeriGas from third parties.

             THE MATERIALLY INCOMPLETE AND MISLEADING PROXY

       47.     On May 6, 2019, in order to convince AmeriGas’ public unitholders to vote in favor

of the Proposed Transaction, Parent filed a materially incomplete and misleading Proxy with the

SEC, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       48.     Defendants were obligated to carefully review the Proxy before it was filed with

the SEC and disseminated to the Partnership’s unitholders to ensure that it did not contain any

material misrepresentations or omissions.

       49.     First, the Proxy describes the fairness opinion of AmeriGas’ financial advisor,

TDH, and the various valuation analyses it performed in support of its opinion. However, the

description of the fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses. Without this information, the Partnership’s unitholders are unable to

fully understand these analyses and, thus, are unable to determine what weight, if any, to place on
                                                20
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 21 of 28



the fairness opinion in determining whether to vote their units in favor of the Proposed Transaction.

This omitted information, if disclosed, would significantly alter the total mix of information

available to the Partnership’s common unitholders.

       50.     TPH is the financial advisor to APU’s special committee. The analyses TDH

prepared include: Public Company analysis; Transactions analysis; Discounted Distribution

(“DD”) analysis; and Levered Distributable Cash Flow (“DCF”) analysis. In each case, the proxy

includes projected EBITDA, distributions to unitholders, and distributable cash.

       51.     In both the DD and the DCF analyses for APU, TPH uses discount rates of 8-

12%, reflective of the company’s cost of equity. The Proxy does not disclose how these discount

rates were derived. In contrast, for the same analyses of UGI, the discount rates applied are 5-

6.5%. The Proxy does not disclose how these discount rates for UGI were derived, nor does it

provide specific reasons why the discount rates are different for each company. Of course, higher

discount rates result in lower valuations and vice versa, so the TPH analyses make APU appear

to have a lower valuation as compared to the same analyses of UGI without disclosing any basis

for the materially divergent discount rates.

       52.     Also, for the DD and DCF analyses for APU, the date range of the projected

distributions, and projected distributable cash flow is April 2019 through September 2022. The

Proxy contains projections for APU including: base case, historical weather case and capital

investment case. TPH uses each of these versions of the projections to arrive at implied value

for APU.

       53.     TPH also prepared similar analyses to value UGI. It did not rely on UGI’s

published projections in the Proxy, but instead purportedly relied upon projections prepared by

APU management. The UGI projections are referred to as the UGI 4+8 case. The Proxy,

however, fails to provide projected dividends, only unlevered cash flow projections for 2019 –
                                                 21
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 22 of 28



2021, as prepared by APU management.

        54.     Moreover, TPH prepared a “Levered Discounted Cash Flow Analysis –

Dividends” of UGI using “the UGI estimated dividends from April 2019 through September

2021”. These are not disclosed in the Proxy.

        55.     TPH also prepared an analysis using the “proforma UGI sensitivity 4+8 case.”

Once again, these projections are not included in the Proxy.

        56.     In addition, TPH prepared an “unlevered discounted cash flow analysis” for UGI

using the APU projections for UGI that are included in the Proxy. TPH derived a discount range

of 4.50% - 6.0% but does not include any information in the Proxy on how that range was derived.

        57.     In order to calculate the terminal value, TPH applied an EBITDA multiple range

of 8.5-11.5 x estimated 2022 EBITDA per the UGI 4+8 case and per the UGI 4+8 sensitivity

case.

        58.     The Proxy does not make clear whether TPH used the UGI management forecasts

for 2022 EBITDA, as per UGI 4+8 and sensitivity cases, or the APU projections for UGI. This

is misleading and confusing.

        59.     If TPH used the APU projections for UGI, then these projections are not included

in the Proxy as the APU UGI projections in the Proxy only include unlevered cash flow, not

EBITDA.

        60.     Furthermore, the Proxy also fails to disclose the supporting information regarding

the sensitivity case.

        61.     Defendants’ failure to include these projections in the Proxy, particularly those

projections relied upon by its financial advisor TPH, makes the Proxy materially misleading.

        62.     Defendant’s failure to disclose the bases for the discount rates, terminal value and

EBITDA information makes the Proxy materially misleading.
                                                 22
             Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 23 of 28



          63.    Such information is material to the Company unitholders, so they can determine

whether the Board was fully and adequately informed and, in turn, composed of truly independent

individuals who acted in the best interests of the Company and its unitholders or, instead, were

conflicted and steered the sales process in a manner that gave priority to their own personal

interests.

          64.    In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming unitholder vote, Plaintiff will be

unable to make an informed decision regarding whether to vote his units in favor of the Proposed

Transaction.

                                            COUNT I

    (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
       EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER

          65.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          66.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          67.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with unitholders in a recommendation statement shall not

                                                     23
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 24 of 28



contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any material

fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §

240.14a-9.

       68.     Defendants have issued the Proxy with the intention of soliciting unitholders’

support for the Proposed Transaction. Each Defendant reviewed and authorized the dissemination

of the Proxy, which fails to provide critical information detailed above.

       69.     In so doing, Defendants made untrue statements of material fact and/or omitted

material facts necessary to make the statements made not misleading. Each Defendant, by virtue

of their roles as officers and/or directors, were aware of the omitted material information but failed

to disclose such information, in violation of Section 14(a). Defendants therefore had reasonable

grounds to believe material facts existed that were misstated or omitted from the Proxy, but

nonetheless failed to obtain and disclose such information to unitholders although they could have

done so without extraordinary effort.

       70.     The Proxy is materially misleading and omits material facts that are necessary to

render it not misleading. Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger.

       71.     Defendants knew or should have known that the material information identified

above has been omitted from the Proxy, rendering the sections of the Proxy identified above to be

materially incomplete and misleading. Indeed, Defendants were required to be particularly

attentive to the procedures followed in preparing the Proxy and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       72.     Defendants violated securities laws in preparing and reviewing the Proxy. The
                                                 24
           Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 25 of 28



preparation of a registration statement by corporate insiders containing materially false or

misleading statements or omitting a material fact violates securities laws. Defendants chose to

omit material information from the Proxy or failed to notice the material omissions in the Proxy

upon reviewing it, which they were required to do carefully as the directors of the General Partner

of the Partnership.

          73.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Partnership’s other unitholders, each of whom will be deprived of their right to cast an informed

vote if such misrepresentations and omissions are not corrected prior to the vote on the Proposed

Transaction.

          74.     Plaintiff and the Partnership’s other unitholders have no adequate remedy at law.

Only through the exercise of this Court’s equitable powers can Plaintiff and the Partnership’s other

unitholders be fully protected from the immediate and irreparable injury that Defendants’ actions

threaten to inflict.

                                        COUNT II
                (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                          SECTION 20(a) OF THE EXCHANGE ACT)

          75.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          76.     The Individual Defendants acted as controlling persons of the Partnership within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers of the Partnership and/or directors of the General Partner of the Partnership, and

participation in and/or awareness of the Partnership’s operations and/or intimate knowledge of the

incomplete and misleading statements contained in the Proxy filed with the SEC, they had the

power to influence and control and did influence and control, directly or indirectly, the decision


                                                   25
         Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 26 of 28



making of the Partnership, including the content and dissemination of the various statements that

Plaintiff contends are materially incomplete and misleading.

       77.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       78.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Partnership, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       79.     In addition, as set forth in the Proxy sets forth at length and described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       80.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       81.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
                                                 26
            Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 27 of 28



       82.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff and the Partnership’s other unitholders be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       (A)      declaring that the Proxy is materially false and/or misleading;

       (B)      enjoining, preliminarily and permanently, the Proposed Transaction until the Proxy

is cured;

       (C)      in the event that the transaction is consummated before the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff rescissory damages;

       (D)      directing that Defendants account to Plaintiff for all damages caused by them and

account for all profits and any special benefits obtained as a result of their breaches of their

fiduciary duties.

       (E)      awarding Plaintiff the costs of this action, including a reasonable allowance for the

fees and expenses of Plaintiff’s attorneys and experts; and

       (F)      granting Plaintiff such further relief as the Court deems just and proper.

Dated: July 2, 2019

                                               DONOVAN LITIGATION GROUP, LLC

                                               By: Michael D. Donovan
                                                    Michael D. Donovan
                                               1885 Swedesford Road
                                               Malvern, PA 19355
                                               Tel: (610) 647-6067
                                               Email: mdonovan@donovanlitigationgroup.com



                                               GAINEY McKENNA & EGLESTON
                                               Thomas J. McKenna
                                                 27
Case 2:19-cv-02888-CFK Document 1 Filed 07/02/19 Page 28 of 28



                            Gregory M. Egleston
                            440 Park Avenue South
                            New York, NY 10016
                            Telephone: (212) 983-1300
                            Facsimile: (212) 983-0383
                            Email: tjmckenna@gme-law.com
                            Email: gegleston@gme-law.com

                            Attorneys for Plaintiff

                            MOORE KUEHN, PLLC
                            Fletcher Moore, Esq.
                            30 Wall Street, 8th Floor
                            New York, NY 10005

                            Of Counsel




                              28
